865 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Avery ROY and Arvil Roy d/b/a Roy Bros. Construction Co.,Plaintiffs-Appellants,v.UNITED STATES FIDELITY AND GUARANTY COMPANY, the Estate ofAlva O. Inman, and S.C. Barnes Insurance Company,Defendants-Appellees.
No. 88-5184.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1988.

Before MILBURN and ALAN E. NORRIS, Circuit Judges and RICHARD F. SUHRHEINRICH, District Judge.*
PER CURIAM.


1
Plaintiffs appeal from judgments rendered by the district court in favor of defendants.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting judgment to defendants and against plaintiffs.  Accordingly, the judgments of the district court are AFFIRMED upon the reasoning set forth in the district court's opinions of September 15, 1987 and January 4, 1988.



*
 The Honorable Richard F. Suhrheinrich, United States District Judge for the Eastern District of Michigan, sitting by designation